Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 1 of 52




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

Civil Action No. 1:21-cv-1261-SKC

MILLENNIUM FUNDING, INC.,
VOLTAGE HOLDINGS, LLC,
LHF PRODUCTIONS, INC.,
OUTPOST PRODUCTIONS, INC.,
AFTER II MOVIE, LLC,
MILLENNIUM MEDIA, INC.,
WONDER ONE, LLC,
HITMAN TWO PRODUCTIONS, INC.,
MILLENNIUM IP, INC.,
I AM WRATH PRODUCTIONS, INC.,
KILLING LINK DISTRIBUTION, LLC,
VENICE PI, LLC,
RAMBO V PRODUCTIONS, INC.,
MON, LLC,
NIKOLA PRODUCTIONS, INC.,
BODYGUARD PRODUCTIONS, INC.,
YAR PRODUCTIONS, INC.,
DALLAS BUYERS CLUB, LLC, and
SF FILM, LLC,


          Plaintiffs,

v.

SHARKTECH, INC.,
PRIVATE INTERNET ACCESS, INC., and
DOES 1-5,

          Defendants.


                        FIRST AMENDED COMPLAINT AND JURY DEMAND


          Plaintiffs MILLENNIUM FUNDING, INC., VOLTAGE HOLDINGS, LLC, LHF

PRODUCTIONS, INC., OUTPOST PRODUCTIONS, INC., AFTER II MOVIE, LLC,


20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 2 of 52




MILLENNIUM MEDIA, INC., WONDER ONE, LLC, HITMAN TWO PRODUCTIONS, INC.,

MILLENNIUM IP, INC., I AM WRATH PRODUCTIONS, INC., KILLING LINK

DISTRIBUTION, LLC, VENICE PI, LLC, RAMBO V PRODUCTIONS, INC., MON, LLC,

NIKOLA PRODUCTIONS, INC., BODYGUARD PRODUCTIONS, INC., WONDER ONE,

LLC, YAR PRODUCTIONS, INC., DALLAS BUYERS CLUB, LLC, and SF FILM, LLC

(“Plaintiffs”) file this First Amended Complaint against Defendants SHARKTECH, INC.

(“Sharktech”), PRIVATE INTERNET ACCESS, INC., (“PIA”) and DOES 1-5 (“Defendant”)

and allege as follows:

                            I.     NATURE OF THE ACTION

          1.   This matter arises under the United States Copyright Act of 1976, as

amended, 17 U.S.C. §§ 101, et seq. (the “Copyright Act”).

          2.   The Plaintiffs allege that Defendant Sharktech is secondarily liable for: (a)

copyright infringements in violation of 17 U.S.C. §§ 106 and 501; and (b) violations under

the Digital Millennium Copyright Act (“DMCA”), 17 U.S.C. § 1202.

          3.   The Plaintiffs allege that Defendant Sharktech is liable for negligent and

fraudulent misrepresentations under Colorado law.

          4.   The Plaintiffs allege that Defendants PIA and DOES 1-5 are directly liable

for copyright infringements and DMCA violations and also secondarily liable for copyright

infringements.

                           II.    JURISDICTION AND VENUE

          5.   This Court has subject matter jurisdiction over this action pursuant to 17

U.S.C. §§ 101, et. seq., (the Copyright Act), 28 U.S.C. § 1331 (federal question), 28

                                             2
20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 3 of 52




U.S.C. § 1338 (patents, copyrights, trademarks, and unfair competition) and 28 U.S.C. §

1367(a) (supplemental jurisdiction).

          6.   Defendants solicit, transact, and/or do business within this jurisdiction, and

have committed unlawful and tortious acts both within and outside this jurisdiction with

the full knowledge that their acts would cause injury in this jurisdiction.         As such,

Defendants have sufficient contacts with this judicial district to permit the Court’s exercise

of personal jurisdiction over them.

          7.   Defendant Sharktech operates a data center in Denver, Colorado. See

https://sharktech.net/data-centers/denver/ [last accessed on May 4, 2021] (“Sharktechs

Denver, CO services are located at H5s data center campus, which is found within the

heart of the citys technology sector.”)

          8.   Sharktech is a member of the American Registry of Internet Numbers (“ARIN”),

having an ARIN handle “SHARK-9” and an address in Colorado for its SHARK-9 handle.




                                              3
20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 4 of 52




          9.     Defendant PIA’s corporate office is in Greenwood Village, Colorado. See

https://www.privateinternetaccess.com/about-us [last accessed on July 27, 2021] (PIA

Corporate office at 5555 DTC Parkway, Suite 360, Greenwood Village, Colorado).

          10.    Sharktech provides servers and/or Internet Protocol (“IP”) addresses from

its data center in Denver, Colorado to its subscribers such as, upon information and belief,

Pango, Inc., Tzulo, Inc., PIA, ExpressVPN and DOES 1-5.

          11.    Plaintiffs’ injuries arise out of Defendants’ forum-related activities, namely

Defendants’ direct and contribution to infringements of Plaintiffs’ copyright protected

Works, and DMCA violations at IP addresses and servers controlled by Defendants in

this District.

          12.    Plaintiffs’ injuries arise out of Sharktech’s misrepresentations that

Sharktech is the appropriate entity to contact for abuse at IP addresses in Colorado.

          13.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) - (c)

because: (a) all or a substantial part of the events or omissions giving rise to the claims

occurred in this District; (b) the Defendants can or could be found, in this District; and/or

(c) Defendants are subject to the court’s personal jurisdiction with respect to the present

action. Additionally, venue is proper in this District pursuant 28 U.S.C. § 1400(a) (venue

for copyright cases), because the Defendants or Defendants’ agents reside and can be

found in this District.

                                        III.   PARTIES

                                       A. The Plaintiffs


          14.    The Plaintiffs are the owners of the copyrights in the Works shown in Exhibit
                                                4
20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 5 of 52




“1”.

          15.   Each of Plaintiffs LHF Productions, Inc., Millennium Funding, Inc., Outpost

Productions, Inc., Millennium Media, Inc., Hitman Two Productions, Inc., Millennium IP,

Inc., Rambo V Productions, Inc., Nikola Productions, Inc., and Bodyguard Productions,

Inc. is a corporation organized under the laws of the State of Nevada, has a principal

office in Nevada and is an affiliate of Millennium Media, Inc. a production company and

distributor of a notable catalog of major motion pictures.

          16.   Each of Plaintiffs Voltage Holdings, LLC and After II Movie, LLC is a limited

liability company registered under the laws of the State of Nevada, has principal offices

in Los Angeles, California and is an affiliate of Voltage Pictures, a production company

with a notable catalog of major award-winning motion pictures.

          17.   MON, LLC is a limited liability company registered under the laws of the

California, having principal office in Beverly Hills, California and is an affiliate of Voltage

Pictures.

          18.   Venice PI, LLC is a limited liability company registered under the laws of the

State of California, having principal office in Los Angeles, California and is an affiliate of

Voltage Pictures.

          19.   Wonder One, LLC is a Wyoming limited liability company with its principal

place of business in Sherman Oaks, CA.

          20.   I am Wrath Production, Inc. is a California corporation with its principal place

of business in Los Angeles, CA.

          21.   Killing Link Distribution, LLC is a California limited liability company with its

                                                5
20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 6 of 52




principal place of business in Beverly Hills, CA 90212.

          22.   YAR Productions, Inc. is a New York corporation with its principal place of

business at Monsey, New York.

          23.   Dallas Buyers Club, LLC is a Texas limited liability company with its

principal place of business at The Woodlands, TX.

          24.   SF Film, LLC is a New York limited liability company with its principal place

of business at Albany, New York.

                                        B. The Defendants

          25.   Defendant Sharktech, is, upon information and belief, a corporation

organized under the laws of Montana with its principal place of operation in Henderson,

Nevada.

          26.   Sharktech operates data centers in Los Angeles, Denver, Chicago and

Amsterdam.

          27.   Sharktech provides servers, colocation and distributed denial of service

(“DDoS”) protection at its data centers.

          28.   Sharktech is a member of ARIN, which is a nonprofit, member-based

organization that manages and distributes Internet number resources such as IP addresses

and Autonomous System Numbers.

          29.   ARIN manages these resources within its service region, which is comprised of

Canada, the United States, and many Caribbean and North Atlantic islands.

          30.   Sharktech is required to update the Whois records for the IP addresses it

reassigns or reallocates to its subscribers per its registration agreement with ARIN.

                                              6
20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 7 of 52




          31.   Defendant PIA is, upon information and belief, a corporation organized

under the laws of Indiana with its principal place of operation in Colorado.

          32.   PIA leased servers from Sharktech in Denver, CO and was allocated IP

addresses from Sharktech that were used at the servers in Denver, CO. See Exhibit “6”

(“Initial IPv4 Allocation: 5 usable IPs/(29)…Denver Xeon E3 1270V2…174.128.242.234”)

          33.   PIA provides Virtual Private Network (“VPN”) services to its customer (“end

users”).

          34.   Defendants DOES 1-5 are, upon information and belief, VPN service

providers that receive servers and colocation services and are allocated IP addresses

from Sharktech at Sharktech’s Denver facility to operate their VPN service. Plaintiffs

intends to subpoena Sharktech to learn the identities of DOES 1-5. Further discovery

may be necessary in some circumstances in order to be certain of the identity of the

proper Defendant. Plaintiff believes that information obtained in discovery will lead to the

identification of each of DOES 1-5’s true names and permit the Plaintiffs to amend this

First Amended Complaint to state the same. Plaintiff further believes that the information

obtained in discovery may lead to the identification of additional infringing parties to be

added to this First Amended Complaint as Defendants. Plaintiffs will seek to amend this

First Amended Complaint to include the proper names and capacities once determined.

Plaintiffs are informed and believe, and based thereon allege, that each of the fictitiously

named Defendants participated in and are responsible for the acts described in this First

Amended Complaint and damages resulting therefrom.

                                      IV.    JOINDER

                                              7
20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 8 of 52




          35.   Pursuant to Fed. R. Civ. P. 20(a)(1), each of the Plaintiffs are properly joined

because, as set forth in detail above and below, the Plaintiffs assert: (a) a right to relief

arising out of the same transaction, occurrence, or series or transactions, namely (i) the

use of Sharktech’s services by its subscribers such as PIA and DOES 1-5 for infringing

the copyrights in Plaintiffs’ Works, (ii) the contribution to said copyright infringements by

Sharktech, (iii); and (b) that there are common questions of law and fact.

          36.   Pursuant to Fed. R. Civ. P. 20(a)(2), each of the Defendants was properly

joined because, as set forth in more detail below, the Plaintiffs assert that the

infringements complained of herein by each of the Defendants (a) arises out of the same

transaction, occurrence, or series of transactions or occurrences, and (b) there are

common questions of law and fact, particularly, PIA and DOES 1-5 lease servers and are

allocated IP addresses from Sharktech, and use said servers and IP addresses to infringe

Plaintiffs’ Works.

                                 V.      FACTUAL BACKGROUND

A. The Plaintiffs Own the Copyrights to the Works

          37.   The Plaintiffs are the owner of the copyrights in the motion pictures

(“Works”) as shown in Exhibit “1”. The Works are the subjects of copyright registrations,

and this action is brought pursuant to 17 U.S.C. § 411.

          38.   The Plaintiffs are the owners of the copyrights by virtue of original

authorship, assignment and/or company reorganization.

          39.   The Works are motion pictures currently offered for sale in commerce.

          40.   Defendants had notice of Plaintiffs’ rights through at least the credits

                                                8
20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 9 of 52




indicated in the content of the motion pictures which bore proper copyright notices.

          41.   Defendants also had notice of Plaintiffs’ rights through general publication

and advertising associated with the motion pictures, and packaging and copies, each of

which bore a proper copyright notice.

          42.   Defendant Sharktech also had notice of Plaintiffs’ rights through notices that

were sent to Sharktech’s abuse contact as discussed below.

          43.   Defendant PIA and DOES 1-5 also had notice of Plaintiffs’ rights through

notices that were sent to other data centers and forwarded to them.

B. Sharktech’s subscribers Infringe Plaintiffs’ Copyrights.

          44.   Sharktech’s subscribers include the service provider Tzulo, Inc. (“Tzulo”)

and VPN service providers such as Defendant PIA, Express VPN International Ltd.

(“ExpressVPN”) and Pango, Inc. (“Pango”).

          45.   Customers of Sharktech’s subscribers (“end users”) use BitTorrent and

BitTorrent Client applications such as Popcorn Time to infringe Plaintiffs’ exclusive rights

of reproduction and distribution.

          46.   The United States Trade Representative (“USTR”) placed Popcorn Time on

a list of examples of Notorious Markets engaged in and facilitating substantial piracy. See

USTR, 2020 Review of Notorious Markets, Jan. 14, 2021, pg. 26, Available at

https://ustr.gov/sites/default/files/files/Press/Releases/2020%20Review%20of%20Notori

ous%20Markets%20for%20Counterfeiting%20and%20Piracy%20(final).pdf                        [last

accessed on March 5, 2021].

          47.   Sharktech’s subscribers distribute Plaintiffs’ Works for these end users in

                                               9
20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 10 of 52




 violation of Plaintiffs’ exclusive right of distribution.

           48.   Sharktech’s subscribers reproduce Plaintiffs’ Works for these end users in

 violation of Plaintiffs’ exclusive right of reproduction.

           49.   BitTorrent is one of the most common peer-to-peer file sharing protocols (in

 other words, set of computer rules) used for distributing large amounts of data.

           50.   The BitTorrent protocol’s popularity stems from its ability to distribute a large

 file without creating a heavy load on the source computer and network. In short, to reduce

 the load on the source computer, rather than downloading a file from a single source

 computer (one computer directly connected to another), the BitTorrent protocol allows

 users to join a "swarm" of host computers to download and upload from each other

 simultaneously (one computer connected to numerous computers).

           1. The Initial Seed, Torrent, Hash and Tracker

           51.   A BitTorrent user that wants to upload the new file, known as an “initial

 seeder,” starts by creating a “torrent” descriptor file using, for example, the Client he or

 she installed onto his or her computer.

           52.   The initial user or seeder of a file used a process referred to as “ripping” to

 create a copy of motion pictures from either Blu-ray or legal streaming services.

           53.   The initial seeder often modifies the file title of the Work to include a wording

 such as “TGx”, “FGT”, “RARBG” or “YTS” in the title of the torrent files and file copies in

 order to enhance a reputation for the quality of his or her torrent files and attract users to

 his or her piracy website.

           54.   The Client takes the target computer file, the “initial seed,” here the

                                                 10
 20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 11 of 52




 copyrighted Work, and divides it into identically sized groups of bits known as “pieces.”

           55.   The Client then gives each one of the computer file’s pieces, in this case,

 pieces of the copyrighted Works, a random and unique alphanumeric identifier known as

 a “hash” and records these hash identifiers in the torrent file.

           56.   When another peer later receives a particular piece, the hash identifier for

 that piece is compared to the hash identifier recorded in the torrent file for that piece to

 test that the piece is error-free. In this way, the hash identifier works like an electronic

 fingerprint to identify the source and origin of the piece and that the piece is authentic and

 uncorrupted.

           57.   Torrent files also have an "announce" section, which specifies the URL

 (Uniform Resource Locator) of a “tracker,” and an "info" section, containing (suggested)

 names for the files, their lengths, the piece length used, and the hash identifier for each

 piece, all of which are used by Clients on peer computers to verify the integrity of the data

 they receive.

           58.   The “tracker” is a computer or set of computers that a torrent file specifies

 and to which the torrent file provides peers with the URL address(es).

           59.   The tracker computer or computers direct a peer user’s computer to other

 peer user’s computers that have particular pieces of the file, here the copyrighted Work,

 on them and facilitates the exchange of data among the computers.

           60.   Depending on the BitTorrent Client, a tracker can either be a dedicated

 computer (centralized tracking) or each peer can act as a tracker (decentralized tracking.)

           2. Torrent Sites

                                               11
 20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 12 of 52




           61.        “Torrent sites” are websites that index torrent files that are currently being

 made available for copying and distribution by people using the BitTorrent protocol. There

 are numerous torrent websites including torrentgalaxy and the notorious YTS and

 RARBG websites.

           62.        The YTS and RARBG websites were noted by the USTR as examples of

 Notorious Markets defined as an online marketplace reportedly engaged in and facilitating

 substantial piracy. See USTR, 2014 Out-of-Cycle Review of Notorious Markets, Mar. 5,

 2015,                        pg.                  17,                  Available                 at

 https://ustr.gov/sites/default/files/2014%20Notorious%20Markets%20List%20-

 %20Published_0.pdf [last accessed on May 7, 2021]; see also USTR, 2018 Out-of-Cycle

 Review          of    Notorious    Markets,    April    2019,   pgs.    24,   27    Available    at

 https://ustr.gov/sites/default/files/2018_Notorious_Markets_List.pdf [accessed on May 7,

 2021].

           3. End users access the torrent sites from Sharktech IP addresses

           63.        End users (customers of Sharktech’s subscribers) accessed torrent sites

 including the YTS website to upload and download Plaintiffs’ copyrighted Work from IP

 addresses provided by Sharktech.

           64.        The Sharktech IP address used by the end users then becomes a link to

 the infringing copies of Plaintiffs’ Works.

           65.        End user Robert O’Brien (a customer of Defendant PIA) accessed the

 torrent website YTS from IP address 174.128.226.10 in Denver and downloaded torrent

 files for Plaintiffs’ Work Angel Has Fallen and Distorted. See Decl. of Robert O’Brien at

                                                    12
 20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 13 of 52




 ¶¶2-3, 6.

           66.   An end user who registered for an account with the YTS website with the

 email address jclarkness@gmail.com accessed the torrent website YTS from IP address

 174.128.227.226 and downloaded a torrent file for the Work Hunter Killer.

           67.   An end user who registered for an account with the YTS website with the

 email address schmuckatelli2@gmail.com accessed the torrent website YTS from IP

 address 174.128.243.122 and downloaded a torrent file for the Work London Has Fallen.

           68.   An end user who registered for an account with the YTS website with the

 email address mike@graystarr.com accessed the torrent website YTS from IP address

 174.128.236.98 and downloaded a torrent file for the Work London Has Fallen.

           69.   An end user who registered for an account with the YTS website with the

 email address amybluesoul@gmail.com accessed the torrent website YTS from IP

 address 199.115.97.202 and downloaded a torrent file for the Work Extremely Wicked,

 Shockingly Evil and Vile.

           70.   IP   addresses    174.128.226.10,     174.128.227.226,      174.128.243.122,

 174.128.236.98 and 199.115.97.202 were assigned to Sharktech from ARIN, and

 reassigned by Sharktech to its subscribers to use at the Denver, CO data center.

           4. The Peer Identification

           71.   The BitTorrent Client will assign an identification referred to as a Peer ID to

 the computer so that it can share content (here the copyrighted Work) with other peers.

 The Peer ID incorporates the IP address of the BitTorrent swarm participant.

           5. Uploading and Downloading a Work Through a BitTorrent Swarm

                                               13
 20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 14 of 52




           72.   Once the initial seeder has created a torrent and uploaded it onto one or

 more torrent sites, then other peers begin to download and upload the computer file to

 which the torrent is linked (here the copyrighted Work) using the BitTorrent protocol and

 BitTorrent Client that the peers installed on their computers.

           73.   The BitTorrent protocol causes the initial seeder’s computer to send

 different pieces of the computer file, here the copyrighted Work, to the peers seeking to

 download the computer file. Defendant Sharktech’s subscribers transmit the pieces to

 the peers.

           74.   Once a peer receives a piece of the computer file, here a piece of the

 copyrighted Work, it starts transmitting that piece to the other peers.        Defendant

 Sharktech’s subscribers transmit the pieces to the peers.

           75.   In this way, all of the peers and seeders are working together in what is

 called a “swarm.”

           76.   Here, Sharktech’s subscribers and end users (customers of Defendant

 Sharktech’s subscribers) participated in a swarm and directly interacted and

 communicated with other members of the swarm through digital handshakes, the passing

 along of computer instructions, uploading and downloading, and by other types of

 transmissions, Plaintiffs’ Works.

           77.   Defendant Sharktech’s subscribers distributed the end users’ transmissions

 to other members of the swarm.

           78.   In this way, and by way of example only, one initial seeder can create a

 torrent that breaks a movie up into hundreds or thousands of pieces saved in the form of

                                              14
 20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 15 of 52




 a computer file, like the Works here, upload the torrent onto a torrent site, and deliver a

 different piece of the copyrighted Work to each of the peers. The recipient peers then

 automatically begin delivering the piece they just received to the other peers in the same

 swarm.

           79.   Once a peer has downloaded the full file, the BitTorrent Client reassembles

 the pieces and the peer is able to view the movie. Also, once a peer has downloaded the

 full file, that peer becomes known as “an additional seed,” because it continues to

 distribute the torrent file, here the copyrighted Work.

           6. The Plaintiffs’ Computer Investigator Identified Sharktech’s IP Addresses

           as Participants in Swarms That Were Distributing Plaintiffs’ Copyrighted

           Works.

           80.   The Plaintiffs retained Maverickeye UG (“MEU”) to identify the IP addresses

 that are being used by those people that are using the BitTorrent protocol and the Internet

 to reproduce, distribute, display or perform the Plaintiffs’ copyrighted Works.

           81.   MEU used forensic software to enable the scanning of peer-to-peer

 networks for the presence of infringing transactions.

           82.   MEU extracted the resulting data emanating from the investigation,

 reviewed the evidence logs, and isolated the transactions and the IP addresses

 associated therewith for the files identified by the SHA-1 hash value of the Unique Hash

 Number.

           83.   The IP addresses, Unique Hash Numbers, and hit dates contained in Exhibit

 “2” accurately reflect what is contained in the evidence logs.

                                              15
 20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 16 of 52




           84.   The logged information in Exhibit “2” show that Sharktech’s subscribers

 distributed pieces of the Plaintiffs’ copyrighted Works identified by the Unique Hash

 Number.

           85.   End users’ computers used the identified IP addresses in Exhibit

 “2” to connect to the investigative server from a computer in this District (at Sharktech’s

 Denver facility) in order to transmit a full copy, or a portion thereof, of a digital media file

 identified by the Unique Hash Number through networks of Sharktech’s subscribers.

           86.   MEU’s agent analyzed each BitTorrent “piece” distributed by the IP

 addresses listed on Exhibit “2” and verified that re-assemblage of the pieces using a

 BitTorrent Client results in a fully playable digital motion picture of the Works.

           87.   MEU’s agent viewed the Works side-by-side with the digital media file that

 correlates to the Unique Hash Number and determined that they were identical, strikingly

 similar or substantially similar.

 C. The Operator of the YTS website confirmed that the end users downloaded

 torrent files for copying the Work from the YTS website.

           88.   The YTS website operator maintained records of activity of registered user

 accounts. See Exhibit “3” at pg. 10 (Certificate of Authenticity).

           89.   As shown in Exhibit “3”, the records including the email address of the

 registered user account, the torrent files the registered account downloaded, the IP

 address from where the registered user accessed the YTS website, and the time.

           90.   The records show end users downloaded the torrent file for reproducing the

 Work, the same file copy MEU’s agent verified that re-assemblage of the pieces using a

                                               16
 20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 17 of 52




 BitTorrent Client results in a fully playable digital motion picture of the Works, from IP

 addresses assigned to Sharktech and in Denver, CO.

 D. Sharktech’s subscribers reproduced and distributed copies of Plaintiffs’ Works.

           91.   Defendant Sharktech’s subscribers distributed at least pieces of each of

 Plaintiffs’ Works over network connections to other peers in the Swarm.

           92.   Defendant Sharktech’s subscribers reproduced at least pieces of each of

 Plaintiffs’ Works within said network connections to distribute to the other peers in the

 Swarm.

           93.   Defendant Sharktech’s subscriber PIA reproduced and distributed copies of

 the Works Angel Has Fallen by the file name Angel Has Fallen (2019) [WEBRip] [720p]

 [YTS.LT] and Distorted by the file name Distorted (2018) [BluRay] [720p] [YTS.AM] from

 IP address 174.128.226.10.

           94.   Defendant Sharktech’s subscriber Pango reproduced and distributed

 copies of Plaintiff Eve’s Work Ava by the file names: “Ava.2020.1080p.WEB-

 DL.DD5.1.H264-FGT”; “Ava.2020.1080p.WEBRip.x264-RARBG”; and “Ava (2020)

 [1080p] [BluRay] [5.1] [YTS.MX]” from IP address 174.128.250.122.

           95.   Defendant Sharktech’s subscriber Tzulo reproduced and distributed copies

 of Plaintiffs’ Works Angel Has Fallen by the file name “Angel Has Fallen (2019) [WEBRip]

 [720p] [YTS.LT]”; Ava by the file names “Ava.2020.1080p.WEB-DL.DD5.1.H264-FGT”

 and “Ava (2020) [1080p] [BluRay] [5.1] [YTS.MX]”; Extremely Wicked, Shockingly Evil

 and                Vile             by             the             file             name

 “Extremely.Wicked.Shockingly.Evil.and.Vile.2019.1080p.NF.WEBRip.DDP5.1.x264-

                                             17
 20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 18 of 52




 CM”, Outpost by the file name “The Outpost (2020) [1080p] [WEBRip] [5.1] [YTS.MX]”

 from IP address 198.54.128.19.

           96.    As admitted by Defendants, each “IP address is a numerical identifier

 assigned to each device connected to a computer network that uses the Internet Protocol

 for communication [and] permit devices to be identified and interface on the Internet and

 provides the location of the device in the network.” Defendants’ Motion to Dismiss [Doc.

 #18] at pg. 6.

           97.    The IP addresses Sharktech provided to its VPN subscribers are indexes,

 references, pointers, and/or hypertext links that linked swarm participant to online

 locations such as Sharktech’s own servers in Denver and/or the end user’s computers

 containing unauthorized copies of Plaintiffs’ Works or sources for distributing Plaintiffs’

 Works.

 E. Sharktech’s subscribers including Defendants PIA and DOES 1-5 intentionally

 induce piracy of copyright protected Works including Plaintiffs’.

           98.    Sharktech’s VPN subscribers such as Defendants PIA and DOES 1-5

 obtained services such as IP addresses and servers from Sharktech for the purpose of

 infringing copyright protected Works including Plaintiffs’.

           99.    Sharktech’s VPN subscribers such as Defendants PIA and DOES 1-5

 promote their services for the purpose of infringing copyright protected Works including

 Plaintiffs’.

           100.   Sharktech subscriber Pango promotes its VPN service under the brand

 name “Hotspot Shield” as a means for obtaining torrent files.

                                              18
 20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 19 of 52




           101.   Pango even recommends notorious movie piracy sources to its end users

 such as Piratebay and KickAssTorrent for obtaining torrent files.




 https://www.hotspotshield.com/blog/protect-torrent-downloads-hotspot-shield/           [last

 accessed on May 5, 2021].

           102.   KickassTorrents and The Pirate Bay have also been identified by the USTR

 as examples of Notorious Markets. See USTR supra 2014 at pgs. 5 and 15.

           103.   Pango goes even further to warn its end users that if they don’t use a VPN,

 they risk “…revealing your IP address in order to download the file - This opens you up

 to … monitoring from groups who try to stop torrenting services. A VPN will hide your own

 IP address and connect to the torrent service instead meaning there is no traceability

 back to your own device” in the context of discussing how to setup the Hotspot Shield to

 use BitTorrent for “…downloading files such as programs, movies and music from other

 users worldwide.” https://www.hotspotshield.com/resources/vpn-for-torrenting/          [last

 accessed on May 5, 2021].




                                               19
 20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 20 of 52




           104.   ExpressVPN partners with piracy websites to promote its VPN service as a

 tool to pirate copyright protected content without getting caught.

           105.   ExpressVPN promotes it service on the piracy website YTS with the

 message, “WARNING! Download only with VPN…” and describes its VPN service as a

 means to, “Protect yourself from expensive lawsuits and fines NOW!”




                                              20
 20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 21 of 52




           106.   ExpressVPN even promotes it service on the piracy website YTS next to

 specific movies available to be pirated.




                                             21
 20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 22 of 52




           107.   ExpressVPN explicitly promotes it service on the piracy website YTS as an

 essential tool to pirate Plaintiffs’ Works. See Decl. of Kessner at ¶¶4-10 (ExpressVPN

 promotes its VPN service for downloading torrents for Angel Has Fallen, Ava, Disturbing

 the Peace, Tesla, The Second, The Outpost, and The Professor and the Madman).

           108.   PIA acknowledges that its end users use its VPN service for piracy.




                                               22
 20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 23 of 52




           109.   PIA instructs its users how to optimize use of its VPN service for piracy.




           110.   Defendants PIA and DOES 1-5 (Sharktech’s subscribers) actively promote

 their VPN Service for the purpose of movie piracy, including of infringing Plaintiffs’ Works.

                                                23
 20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 24 of 52




           111.   End users use Defendants PIA and DOES 1-5’s VPN service exactly as

 explained and encouraged – to infringe copyright protected content while logged into the

 VPN service so they can conceal their illicit activities.

           112.   Defendants PIA and DOES 1-5 promote their VPN service as a tool to

 engage in massive copyright infringement to entice end users to purchase their VPN

 service.

           113.   Defendants PIA and DOES 1-5 even promote their VPN service on the

 websites of notorious piracy platforms such as YTS by including so-called “warnings” that

 the piracy platform user will be exposed if they continue pirating without using a VPN.

           114.   Based upon Defendants PIA and DOES 1-5’s subscribers’ encouragement

 that their VPN service can be used to “safely” operate piracy apps such as Popcorn Time

 and visit torrent sites such as Pirate Bay, Kickass Torrents, YTS and Extratorrents and

 pirate, end users purchase the VPN service, install piracy apps such as Popcorn Time on

 their devices and/or visit torrent sites to infringe copyright protected content including

 Plaintiffs’ while using Defendants PIA and DOES 1-5’s VPN service.

           115.   Defendants PIA and DOES 1-5 have the capability to log their end users’

 access to their VPN service but purposely delete the logged information so that they can

 promote their service as a means to pirate copyright protected Works anonymously.

           116.   Defendants PIA and DOES 1-5 interfere with standard technical measures

 used by copyright holders to identify or protect copyright works by purposefully deleted

 their end users’ logged information. See 17 U.S.C. § 512(i)(1)(B).

           117.   Defendants PIA and DOES 1-5 specifically admit that they deleted their end

                                               24
 20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 25 of 52




 users’ logged information to protect the end users’ piracy activities in promotions and

 advertisements. See e.g. Ernesto, “Which VPN Providers Really Take Privacy Seriously

 in 2021?”, June 14, 2021, https://torrentfreak.com/best-vpn-anonymous-no-logging/#tf-

 comments [last accessed on Aug. 1, 2021] (In response to questions concerning

 BitTorrent activity, PIA states “We do not store any logs relating to traffic, session, DNS

 or metadata. There are no logs kept for any person or entity to match an IP address and

 a timestamp to a current or former user of our service. In summary, we do not log,

 period.”)

           118.   Defendants PIA and DOES 1-5 do not have a safe harbor from liability

 because they have not “adopted and reasonably implemented...a policy that provides for

 the termination in appropriate circumstances of subscribers...who are repeat infringers.”

 17 U.S.C. § 512(i)(1)(A).

 F. Defendants’ subscribers knew the Copyright Management Information included

 in the files they distributed to other peers had been removed or altered without the

 authority of Plaintiffs.

           119.   A legitimate file copy of the Work includes copyright management

 information (“CMI”) indicating the title.

           120.   The initial seeder of the infringing file copies of Plaintiff’s Work added

 wording to the file titles to “brand” the quality of piracy files he or she released and attract

 further traffic to his or her website.

           121.   For example, the initial seeder of the infringing file copies of Angel Has

 Fallen added the wording “YTS” to the file titles to brand the quality of piracy files he or

                                               25
 20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 26 of 52




 she released and attract further traffic to the YTS website.

           122.   For example, the initial seeder of the infringing file copies of The Outpost

 added the wording “TGx” to the file titles to brand the quality of piracy files he or she

 released and attract further traffic to the torrentgalaxy website.

           123.   The words YTS or TGx are not included in the file title of legitimate copies

 or streams of the Plaintiffs’ Works. The initial seeders of the Work altered the title to

 falsely include the words such as “YTS” or “TGx” in the CMI.

           124.   The file copies Sharktech’s subscribers such as PIA distributed to other

 peers in the Swarm included the altered CMI in the file title.

           125.   Sharktech’s subscribers such as PIA knew that TGx, FGT, YTS and

 RARBG were not the author of Plaintiffs’ Works.

           126.   Sharktech’s subscribers such as PIA knew that TGx, FGT, YTS and

 RARBG were not a licensed distributor of Plaintiffs’ Works. Indeed, the YTS website

 includes a warning to this effect.

           127.   Defendant Sharktech’s subscribers such as PIA knew that the CMI that

 included TGx, FGT, YTS and RARBG in the file names was false.

           128.   Defendant Sharktech’s subscribers such as PIA knew that the file copies of

 the Work that they distributed to other peers in the Swarm included the altered CMI

 without the authority of Plaintiffs.

           129.   Defendant Sharktech’s subscribers such as PIA knew that the CMI in the

 title they distributed to other peers in the Swarm included the altered CMI without the

 authority of Plaintiffs.

                                               26
 20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 27 of 52




           130.   Defendant Sharktech’s subscribers such as PIA knew that the false or

 altered CMI in the titles would induce, enable, facility or conceal infringements of the

 Works when they distributed the false CMI, altered CMI or Works including the false or

 altered CMI.

           131.   Namely, Defendant Sharktech’s subscribers such as PIA knew that other

 recipients would see the file titles and use the altered CMI to go to the website such as

 YTS from where the torrent files originated to obtained unlicensed copies of the Work.

           132.   By providing the website information in the altered CMI to others, Defendant

 Sharktech’s subscribers induced, enabled and facilitated further infringements of the

 Work.

           133.   Indeed, Defendant Sharktech’s subscribers such as PIA and Pango

 promote their VPN services for accessing piracy website such as YTS and RARBG.

 G. Sharktech had knowledge that its subscribers were infringing Plaintiffs’ Works

 and distributing file copies of the Works with altered CMI and that the IP addresses

 it provided to the subscribes were links to infringing activity but continued to

 provide service to their subscribers

           134.   Plaintiffs engaged MEU to generate Notices of infringements (“Notices”) styled

 per 17 U.S.C. §512(c)(3) of the DMCA to be sent to service providers of IP addresses where

 MEU confirmed infringement of copyright protected content.

           135.   Each Notice included at least the name of the copyright owner, the title of

 the Work, the manner by which it was infringed, the infringing file name which includes

 the altered CMI, the IP address and port number at where infringement was confirmed

                                                27
 20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 28 of 52




 and the time of infringement down to the second. See Exhibits “4” and “5” (excerpts

 below).




           136.   MEU determines the proper abuse contact email address for the service provider

 assigned the IP addresses at issue from publicly available information from Whois records of

 ARIN.

           137.   Plaintiffs’ agent sends the Notice to the abuse contact email address.

           138.   Sharktech is a member of ARIN and receives IP addresses from ARIN.

           139.   Sharktech is required to update the Whois records for the IP addresses it

 reassigns or reallocates per its registration agreement with ARIN. See Decl. of Eric Smith

 at ¶15.

           140.   Plaintiffs’ agent has sent over 8800 Notices to Sharktech concerning

 infringements of copyright protected Works including Plaintiffs’ at IP addresses assigned

 to Sharktech from ARIN.
                                                 28
 20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 29 of 52




           141.   Sharktech failed to update the ARIN records to show that these IP

 addresses were reassigned or reallocated to its subscribers.

           142.   For example, Plaintiffs’ agent sent over 1500 Notices to Sharktech

 concerning infringement of the motion picture Ava at IP addresses assigned to Sharktech

 from ARIN.

           143.   Plaintiffs’ agent sent 100 Notices to Sharktech concerning observed

 infringements at each of IP addresses 70.39.102.173, 174.128.240.190, 70.39.102.190

 and174.128.240.189 (total of over 500 Notices for these five IP addresses).

           144.   Upon information and belief, other rightsholders had similar Notices sent to

 Sharktech concerning infringing activity at IP addresses assigned to Sharktech from ARIN.

           145.   Sharktech failed to terminate the subscribers or the accounts associated

 with these IP addresses or take any meaningful action in response to these Notices.

           146.   Sharktech failed to even forward the Notices to its subscribers.

           147.   Sharktech could have taken simple measures to stop its subscribers from

 continuing to reproduce and/or distribute Plaintiffs’ works but did not.

           148.   For example, Sharktech could have temporarily “null-routed” the IP

 addresses to disable the link to the infringing activity and stop further piracy of Plaintiffs’

 works.

           149.   For example, Sharktech could have temporarily suspended the subscriber’s

 account to stop further piracy of Plaintiffs’ works.

           150.   For example, Sharktech could have blocked or mandated that its VPN

 subscribers block certain ports such as ports 6881-6889 that are used for BitTorrent.

                                                  29
 20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 30 of 52




           151.   If Sharktech had even forwarded the Notices to its VPN subscribers, the

 VPN subscriber could have null-routed the IP address or suspended the end user.

           152.   If Sharktech had even forwarded the Notices to its subscribers, the

 subscriber could have forwarded the Notices to the end user who may have likely ceased

 the conduct. See Decl. of Rober O’Brien at ¶13 (“I would have immediately ceased…had

 I received any of these notices earlier or had my service been temporarily terminated.”)

           153.   Sharktech continued to provide service to the VPN subscribers despite

 knowledge that its subscribers were using the service to engage and facilitate massive piracy

 of copyright protected Works including the Copyright Plaintiffs’.

           154.   Sharktech purposefully failed to do anything about its VPN subscribers flagrant

 piracy including failing to even forward the Notices on to its VPN subscribers because it was

 motivated to continue receiving payments from its VPN subscribers and was concerned that its

 VPN subscribers would cancel their service if it forwarded the notices to its VPN subscribers.

           155.   Upon information and belief, Tim Timrawi, an officer of Sharktech, was motivated

 to not take any action against its VPN subscribers’ piracy because he was concerned that these

 VPN subscribers would cease to be Sharktech customers and just route their traffic through

 other VPN providers. See Decl. of Tim Timrawi [Doc. #17-1] at ¶2 (“…the same VPN traffic

 could be routed via VPN providers in other countries…).


 H. Sharktech controls the conduct of its subscribers.

           156.   Sharktech can terminate the accounts of its’ subscribers at any time.

           157.   Upon information and belief, Sharktech promptly terminates subscriber

 accounts when said subscribers failed to pay for the Service. Terms of Service at ¶4,
                                                 30
 20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 31 of 52




 https://sharktech.net/terms-of-service/ [last accessed on Aug. 1, 2021] (“…Service will be

 interrupted on accounts that reach 4 days past due.”)

           158.   Sharktech explicitly states that it maintains and controls ownership of all IP

 addresses. See at ¶13a (“Sharktech shall maintain and control ownership of all Internet

 Protocol numbers and addresses that may be assigned to Customer by Sharktech, and

 Sharktech reserves the right to change or remove any and all such Internet Protocol

 numbers and addresses, in its sole and absolute discretion”).

           159.   Sharktech monitors its subscribers’ access to its service. For example,

 Sharktech states that it “…will monitor Customer's bandwidth. Sharktech shall have the

 right to take corrective action if Customer's usage negatively impacts other clients.” Id.

 at ¶13b.

           160.   Sharktech states that it will null-route a subscriber’s service “…to prevent

 interference to the service Sharktech provides to other clients.” Id.

 I. Sharktech does not have a safe harbor from liability.

           161.   As part of the DMCA, Congress created a safe harbor that limits the liability

 of a service provider for copyright infringement when their involvement is limited to,

 among other things, “transmitting, routing, or providing connections for, material through

 a system or network controlled or operated by or for the service provider.” 17 U.S.C. §

 512(a). To benefit from this safe harbor, however, an ISP must demonstrate that it “has

 adopted and reasonably implemented...a policy that provides for the termination in

 appropriate circumstances of subscribers...who are repeat infringers.” 17 U.S.C. §

 512(i)(1)(A).

                                                31
 20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 32 of 52




           162.   Sharktech does not have a policy of terminating repeat infringers.

           163.   Plaintiffs’ agent has sent over 8,800 Notices to Sharktech concerning

 infringements at IP addresses Sharktech publishes as assigned to it.

           164.   Sharktech has failed to terminate the accounts and/or take any meaningful

 actions against its subscribers such as Private Internet Access, Pango, ExpressVPN or Tzulo

 in response to these Notices consistent with a reasonably implemented policy for termination of

 subscribers and account holders of the service provider’s system or network who are repeat

 infringers necessary to support a safe harbor from liability (“policy”).

           165.   Congress created a safe harbor that limits the liability of a service provider

 for copyright infringement “…by reason of the storage at the direction of a user of material

 that resides on a system or network controlled or operated by or for the service provider,

 if the service provider” does not have the requisite knowledge, “…responds expeditiously

 to remove or disable access to, the material…” and has the appropriate designated agent

 for receiving notices. 17 U.S.C. § 512(c)(1), (2).

           166.   Sharktech leases use of its servers to its subscribers so that the subscribers

 can host VPN networks on Sharktech’s servers.

           167.   Sharktech’s subscribers store copies of Plaintiffs’ Works on Sharktech’s

 servers and use Sharktech’s servers to distribute copies of Plaintiffs’ Works.

           168.   Sharktech allocates and/or assigns IP addresses to its subscribers that the

 subscribers use as links to access infringing copies of Plaintiffs’ Works at Sharktech’s

 servers and/or end users’ computers.

           169.   The over 8,800 Notices Plaintiffs’ agent sent to Sharktech concerning

                                                  32
 20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 33 of 52




 infringements included information such as the IP addresses that Sharktech could have used

 to disable access to the infringing material and/or activity.

           170.   Sharktech failed to respond and expeditiously remove or disable access to

 the material and/or activity in response to the over 8,800 Notices Plaintiffs’ agent sent to

 Sharktech.

           171.   Until Jan. 21, 2021, Sharktech failed to designate and register an agent with

 the Copyright Office as provided by 17 U.S.C. § 512(c)(2).

           172.   Sharktech’s conduct renders it ineligible for safe harbor immunity from

 copyright liability under the DMCA.

 J. The copyright infringements arise from Sharktech’s advertisements.

           173.   Sharktech advertises that its dedicated servers allow subscribers to “Enjoy

 1Gbps connectivity to push large amounts of bandwidth” and that “All 1Gbps servers are

 unmetered         so    you'll   never      have      to        worry   about   an   overage.”

 https://sharktech.net/dedicated-servers/ [last accessed on May 7, 2021].

           174.   Sharktech advertises colocation services for subscribers that includes a

 “1Gbps port”. https://sharktech.net/colocation/ [last accessed on May 7, 2021].

           175.   Sharktech advertises that its Denver, CO data center can provide “240

 Gbps Network Capacity”. https://sharktech.net/data-centers/denver/ [last accessed on

 May 7, 2021].

           176.   Sharktech’s subscribers such as ExpressVPN, PIA, and Pango are

 motivated to become customers from Sharktech’s advertisements.

           177.   Sharktech’s subscribers are motivated to become customers from the

                                                 33
 20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 34 of 52




 knowledge of Sharktech’s practice of ignoring notices of infringements or failing to take

 any meaningful action.

           178.   The ability and availability for Sharktech’s VPN subscribers to distribute

 copyright protected Works including Plaintiffs from Sharktech’s servers and IP addresses

 while concealing their identity from the public Whois ARIN records is a draw for

 subscribers and at least one of their motivations to become customers of Sharktech.

           179.   Sharktech directly profits from its VPN subscribers’ distribution of Plaintiffs’

 copyright protected Works without authorization. As Sharktech’s VPN subscribers induce

 more end users who wish to pirate Plaintiffs’ Works, Sharktech’s VPN subscribers

 purchase more services such as server space and IP addresses from Sharktech.

 K. Sharktech intentionally misrepresents material information in the Whois records of

 ARIN.

           180.   Defendant Sharktech allocates or reassigns IP addresses in Colorado to its

 subscribers.

           181.   Sharktech allocated IP address block 174.128.226.8/29 to its subscriber

 PIA between 7/15/2018 and 9/1/2020.

           182.   Sharktech     allocated     IP        address   blocks   174.128.250.120/29;

 2610:150:8022:5::0/108 to its subscriber Pango from June 17, 2020.

           183.   Sharktech     allocated     IP        address   blocks   174.128.248.176/30;

 70.39.103.80/28; 2610:150:8019::1:a300/120; 198.54.128.0/24 and 2607:9000:2000::/36

 to its subscriber Tzulo from Jan. 13, 2020.

           184.   Despite allocating or reassigning IP addresses to its subscribers, Sharktech

                                                   34
 20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 35 of 52




 publishes ARIN Whois records indicating Sharktech as the proper abuse contact at these

 IP addresses in violation of its registration agreement with ARIN rather than the contact

 of the subscriber. See Decl. of Eric Smith at ¶¶11-14.

           185.   Despite allocating or reassigning these IP addresses to its subscribers,

 Sharktech knowingly failed to update the ARIN Whois records to indicate its subscriber

 as the proper abuse contact at these IP addresses in violation of its registration

 agreement with ARIN.

           186.   For example, Sharktech states in the ARIN Whois records concerning IP

 address 174.128.226.10 (and the complete range 174.128.224.0 - 174.128.255.255) in

 Denver, Co.       “FOR ABUSE RELATED QUESTIONS PLEASE EMAIL ABUSE AT

 SHARKTECH.NET”.               See        Decl.        of       Smith       at       ¶17.




                                              35
 20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 36 of 52




           187.   For example, although Sharktech previously allocated IP address

 174.128.248.178 to its subscriber Tzulo, on Dec. 11, 2020, Sharktech knowingly

 published Whois ARIN records that indicate that the proper abuse contact is Sharktech.

           188.   In contradiction to Sharktech’s emphatic statements in the ARIN records in

 all capital letters that Sharktech is the appropriate party to handle abuse, Sharktech now

 disavows any responsibility for abusive activity at these IP addresses. For example,

 Sharktech’s officer Tim Timrawi now states that “Sharktech does not operate or control

 the infrastructure that it provides to its customers – the customer do…When Sharktech

 receives [notices]…there is nothing Sharktech can do…” Decl. of Tim Timrawi [Doc. #17-

 1]. Sharktech further states it “…do[es] not have…control rights over the hosting or

 transmission of infringing works, or the ability to dictate…their customers”, “lacks the legal

 right or ability to supervise or control customers’ activities,” and that it is “…at least three

 steps removed from any act…”.         Defendants’ Motion to Dismiss [Doc. #18] at pgs. 16-

 18.

           189.   Defendant Sharktech’s failure to update the Whois ARIN records and/or

 publishing false Whois ARIN records for these IP addresses that it reassigned and/or

 reallocated to its subscriber and no longer have control rights over activity or any legal

 right or ability to control constitute misrepresentations of material facts.

           190.   Plaintiffs’ agent relied on Sharktech’s misrepresented information in the

 Whois ARIN records to determine the appropriate party to send the notices of

 infringements (“Notices”).

           191.   Plaintiffs’ agent had a right to rely on the Whois ARIN records to determine

                                               36
 20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 37 of 52




 the appropriate party to send the Notices.

           192.   Relying on the Whois ARIN records is consistent with IT industry practices.

 See Decl. of Smith at ¶20.

           193.   Courts throughout the US have relied on the identification information of the

 Whois ARIN records when approving warrants and subpoenas.

           194.   Rightsholders such as Plaintiffs are third party beneficiaries to Sharktech’s

 agreement with ARIN to update the Whois ARIN records when Sharktech allocates or

 reassigns IP addresses to its subscribers such as PIA. Rightsholders rely on the Whois

 records to stop abuse.

           195.   Sharktech intended for rightsholders such as Plaintiff to rely on the false

 information Sharktech publishes in the Whois records of ARIN.

           196.   In reliance on Sharktech’s misrepresented information in the ARIN Whois

 records, Plaintiffs’ agent sent notices of infringement to Sharktech’s abuse contact.

           197.   Sharktech failed to inform Plaintiffs’ agent that the IP addresses at issue

 had been allocated to its subscriber.

           198.   Sharktech failed to even forward the notices to its subscriber.

           199.   Plaintiffs   have   suffered   damages    as   a   result   of    Sharktech’s

 misrepresentation.       If Sharktech published accurate information in the ARIN Whois

 records, Plaintiffs’ agent would have sent the Notices directly to Sharktech’s subscribers

 so that the subscribers would take simple measures to stop further piracy of the Works.

                                VI. FIRST CLAIM FOR RELIEF
                  (Direct Copyright Infringement against PIA and DOES 1-5)

           200.   Plaintiffs re-allege and incorporate by reference the allegations contained
                                                 37
 20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 38 of 52




 in each of the foregoing paragraphs.

           201.   Plaintiffs are the registered copyright owners of the Works, each of which

 contains an original work of authorship.

           202.   Defendants PIA and DOES 1-5 actively promote their VPN service for piracy

 and encourage their customers (“end users”) to use their VPN service for piracy.

           203.   Defendants PIA and DOES 1-5 transmit, route, or provide connections for

 transmitting copies of Plaintiffs’ Works through a network under their control including

 servers provided by Sharktech.

           204.   Defendants PIA and DOES 1-5 distributed at least a piece of the copyright

 protected Works to others.

           205.   Defendants PIA and DOES 1-5 make copies of said Works on said network

 when transmitting, routing, or providing connections for transmitting copies of Plaintiffs’

 Works through said network.

           206.   Defendants PIA and DOES 1-5 encourage their end users to use the

 network to distribute and reproduce copies of Plaintiffs’ Works.

           207.   Defendants PIA and DOES 1-5 interfere with standard technical measures

 used by copyright holders to identify or protect copyright works by purposefully deleting

 their end users’ log information. See 17 U.S.C. § 512(i)(1)(B).

           208.   Plaintiffs did not authorize, permit, or provide consent to Defendants PIA

 and DOES 1-5 to copy, reproduce, distribute, publicly perform, or display their Works.

           209.   As a result of the foregoing, Defendants PIA and DOES 1-5 violated the

 Plaintiffs’ exclusive rights to reproduce the Works in copies, in violation of 17 U.S.C. §§

                                               38
 20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 39 of 52




 106(1) and 501.

           210.   As a result of the foregoing, Defendants PIA and DOES 1-5 violated the

 Plaintiffs’ exclusive rights to distribute copies of the Works in copies, in violation of 17

 U.S.C. §§ 106(3) and 501.

           211.   Defendants PIA and DOES 1-5’s infringements were committed “willfully”

 within the meaning of 17 U.S.C. § 504(c)(2).

           212.   The Plaintiffs have suffered damages that were proximately caused by each

 of the Defendants PIA and DOES 1-5’s copyright infringements including, but not limited

 to lost sales, price erosion, and a diminution of the value of its copyrights.

                         VII. SECOND CLAIM FOR RELIEF
   (Contributory Copyright Infringement based upon material contribution against
                                    Sharktech)

           213.   Plaintiffs re-allege and incorporate by reference the allegations contained

 in each of the foregoing paragraphs.

           214.   Sharktech knowingly supplies the services such as IP addresses and

 servers to its subscribers despite actual and/or constructive knowledge that its

 subscribers use the machinery to infringe Plaintiffs’ exclusive rights.

           215.   Sharktech’s subscribers promote their service that incorporates the

 services provided by Sharktech for the purpose of infringing copyright protected Works

 including Plaintiffs.

           216.   Through its activities, Sharktech knowingly and intentionally took steps that

 are substantially certain to result in direct infringements of Copyright Plaintiffs’

 Copyrighted Works, and that have resulted in such direct infringements in violation of

                                                39
 20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 40 of 52




 Plaintiffs’ copyrights.

           217.   Despite Sharktech’s knowledge that its subscribers such as ExpressVPN,

 PIA and Pango were using its service to engage in widescale copyright infringements,

 Sharktech has failed to take simple measures or any reasonable steps to minimize the

 infringing capabilities of its service.

           218.   Despite having the ability to do so, Sharktech refuses to even null-route the

 IP addresses of its subscribers where specific infringing activity has been identified and

 informed.

           219.   Sharktech is liable as a contributory copyright infringer for the infringing acts

 of its subscribers such as ExpressVPN, PIA and Pango. Sharktech has actual and

 constructive knowledge of the infringing activity of its subscribers. Sharktech knowingly

 caused and otherwise materially contributed to these unauthorized distributions of

 Copyright Plaintiffs’ Works.

           220.   Sharktech’s infringements were committed “willfully” within the meaning of

 17 U.S.C. § 504(c)(2).

           221.   By engaging in the contributory infringement alleged in this First Amended

 Complaint, Sharktech deprived not only the producers of the Works from income that

 could have been derived when the respective film was shown in public theaters and

 offered for sale or rental, but also all persons involved in the production and marketing of

 this film, numerous owners of local theaters and retail outlets and their employees, and,

 ultimately, the local economy. Sharktech’s misconduct therefore offends public policy

                               VIII. THIRD CLAIM FOR RELIEF
                       (Vicarious Infringement against Sharktech only)
                                             40
 20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 41 of 52




           222.   Plaintiffs re-allege and incorporate by reference the allegations contained

 in each of the foregoing paragraphs.

           223.   Sharktech is vicariously liable for the infringing acts of its subscribers’

 infringements including but not limited to the subscribers’ direct infringements of Plaintiffs’

 exclusive right to distribute and reproduce copies of their Works.

           224.   Sharktech has the right and ability to supervise and control the infringing

 activities that occur through the use of its service, and at all relevant times has derived a

 direct financial benefit from the infringement of Plaintiffs’ copyrights.

           225.   Sharktech has refused to take any meaningful action to prevent the

 widespread infringement by its subscribers including but not limited to ExpressVPN, PIA

 and Pango despite having actual knowledge. Indeed, the ability of subscribers such as

 Pango to use Sharktech’s service to distribute copies of Plaintiffs’ Works while concealing

 that the IP addresses they use had been reallocated or reassigned to them and their end

 users’ identities acts as a powerful draw for users of Sharktech’s service.

           226.   Sharktech’s subscribers are also motivated to become subscribers of

 Sharktech due to their knowledge that they can pirate Plaintiffs’ Works without any

 consequence because of Sharktech’s policy of ignoring notices of infringement.

           227.   Sharktech’s subscribers are also motivated to become subscribers of

 Sharktech due to their knowledge of Sharktech’s policy of failing to update the ARIN

 Whois records so that copyright owners could not send notices of infringements to them

 and thereby pirate Plaintiffs’ Works without any consequence.

           228.   Sharktech is therefore vicariously liable for the unauthorized distribution of
                                                41
 20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 42 of 52




 Plaintiffs’ Works.

                         IX. FOURTH CLAIM FOR RELIEF
 (Contributory Copyright Infringement based upon intentional inducement against
                          Defendants PIA and DOES 1-5)

           229.   Plaintiffs re-allege and incorporate by reference the allegations contained

 in each of the foregoing paragraphs.

           230.   Defendants PIA and DOES 1-5 intentionally induced the infringement of

 Plaintiffs’ exclusive rights under the Copyright Act, including infringement of Plaintiffs’

 exclusive rights to reproduce, publicly perform, and distribute copies of their Works.

           231.   As instructed and encouraged by Defendants PIA and DOES 1-5, their

 customers (“end users”) purchase and install the VPN service of Defendants PIA and

 DOES 1-5 to conceal their identities while engaging in movie piracy.

           232.   As instructed and encouraged by Defendants PIA and DOES 1-5, end users

 install piracy applications such as Popcorn Time on their devices while assigned IP

 addresses by the Defendants PIA and DOES 1-5’ VPN services to conceal their identities.

           233.   Defendants PIA and DOES 1-5’s end users use piracy applications to

 connect to sources that publicly perform and/or distribute copies of Plaintiffs’ Works while

 anonymously connected to the Internet by Defendants PIA and DOES 1-5’s VPN service.

           234.   Defendants PIA and DOES 1-5’s end users connect to notorious piracy

 websites such as YTS to download torrent files to reproduce and distribute copies of

 Plaintiffs’ Works while anonymously connected to the Internet by Defendants PIA and

 DOES 1-5’s VPN service exactly as promoted and encouraged to do by Defendants PIA

 and DOES 1-5.

                                               42
 20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 43 of 52




           235.   Defendants PIA and DOES 1-5 induce direct infringements of Plaintiffs’

 Works by encouraging the end users to use movie piracy applications such as Popcorn

 Time and to access websites such as YTS that facilitate, enable, and create direct links

 between their customers and infringing sources, and by actively inducing, encouraging,

 and promoting their VPN services as a means to “safely” use movie piracy applications

 for blatant copyright infringement by assuring customers that their identification

 information will be concealed.

           236.   Defendants PIA and DOES 1-5’s intentional inducement of the infringement

 of Plaintiffs’ rights in their Copyrighted Works constitutes a separate and distinct act of

 infringement.

                               X. FIFTH CLAIM FOR RELIEF
                  (DMCA Violations against Defendants PIA and DOES 1-5)

           237.   Plaintiffs re-allege and incorporate by reference the allegations contained

 in each of the foregoing paragraphs.

           238.   Defendants PIA and DOES 1-5 encourage their end users to access torrent

 files for copying copyright protected Works from notorious movie piracy websites such as

 The Pirate Bay, Torrentgalaxy and YTS.

           239.   Defendants PIA and DOES 1-5 knowingly and with the intent to induce,

 enable, facilitate, or conceal infringement of the Plaintiffs’ copyright protected Works,

 distributed copyright management information (“CMI”) that included false wording such

 as “TGx”, “RARBG”, “FGT” and “YTS” in violation of 17 U.S.C. § 1202(a)(2).

           240.   Defendants PIA and DOES 1-5, without the authority of Plaintiffs, or the law,

 distributed removed or altered CMI knowing that the CMI had been removed or altered to
                                          43
 20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 44 of 52




 include the wording “TGx”, “RARBG”, “FGT” or “YTS” without the authority of Plaintiffs

 and knowing, or having reasonable grounds to know, that it will induce, enable, facilitate,

 or conceal infringement of Plaintiffs’ copyright protected Works in violation of 17 U.S.C. §

 1202(b)(2).

           241.   Defendants PIA and DOES 1-5, without the authority of Plaintiffs, or the law,

 distributed Plaintiffs’ Copyright protected Works knowing that the CMI had been removed

 or altered to include the wording “TGx”, RARBG”, “FGT” or “YTS”, and knowing, or having

 reasonable grounds to know, that it will induce, enable, facilitate, or conceal infringement

 of the copyright protected Works in violation of 17 U.S.C. § 1202(b)(3).

           242.   Particularly, Defendants PIA and DOES 1-5 knew that the CMI in the file

 names of the pieces had been altered to include the wording “TGx”, “RARBG”, “FGT” or

 “YTS”.

           243.   Particularly, Defendants PIA and DOES 1-5 distributed the file names that

 included CMI that had been altered to include the wording “TGx”, “RARBG”, “FGT” or

 “YTS”.

           244.   Defendants PIA and DOES 1-5 knew that the wording “TGx”, “RARBG”,

 “FGT” or “YTS” originated from notorious movie piracy websites which they themselves

 promoted.

           245.   Defendants’ subscribers’ acts constitute violations under the Digital

 Millennium Copyright Act, 17 U.S.C. § 1202.

           246.   Plaintiffs are entitled to an injunction to prevent Defendants PIA and DOES

 1-5 from engaging in further violations of 17 U.S.C. § 1202.

                                                44
 20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 45 of 52




           247.    Plaintiffs are entitled to recover from Defendants PIA and DOES 1-5 the

 actual damages suffered by Plaintiffs and any profits Defendants PIA and DOES 1-5 have

 obtained as a result of their wrongful acts that are not taken into account in computing the

 actual damages. Plaintiffs are currently unable to ascertain the full extent of the profits

 Defendants PIA and DOES 1-5 have realized by its violations of 17 U.S.C. § 1202.

           248.    Plaintiffs are entitled to elect to recover from Defendants PIA and DOES 1-

 5 statutory damages for its violations of 17 U.S.C. § 1202.

           249.     Plaintiffs are further entitled to costs and reasonable attorneys’ fees.

                                 X. SIXTH CLAIM FOR RELIEF
                  (Secondary Liability for DMCA Violations against Sharktech)

           250.    Plaintiffs re-allege and incorporate by reference the allegations contained

 in each of the foregoing paragraphs.

           251.    Sharktech is secondarily liable for the DMCA violations of its subscribers.

 Sharktech has actual and constructive knowledge of its subscribers’ DMCA violations.

 Sharktech knowingly caused and otherwise materially contributed to these DMCA

 violations.

           252.    Sharktech is vicariously liable for the DMCA violations of its subscribers.

 Sharktech has the right and ability to supervise and control the DMCA violations that

 occur through the use of its service, and at all relevant times has derived a direct financial

 benefit from the DMCA violations complained of herein. Sharktech has refused to take

 any meaningful action to prevent the widespread DMCA violations by its subscribers.

 Indeed, the ability of Sharktech’s subscribers to distribute torrent files from torrent

 websites such as YTS and the Pirate Bay that Sharktech’s subscribers themselves
                                      45
 20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 46 of 52




 promote and obtain file copies of the Works with altered CMI and distribute said copies

 while concealing their end users’ activities acts as a powerful draw for subscribers of

 Sharktech. Sharktech is therefore vicariously liable for the DMCA violations.

           253.   Plaintiffs are entitled to an injunction to prevent Sharktech from continuing

 to contribute to violations of 17 U.S.C. § 1202.

           254.   Plaintiffs are entitled to recover from Sharktech the actual damages suffered

 by Plaintiffs and any profits Sharktech has obtained as a result of its wrongful acts that

 are not taken into account in computing the actual damages. Plaintiffs are currently

 unable to ascertain the full extent of the profits Sharktech has realized by its violations of

 17 U.S.C. § 1202.

           255.   Plaintiffs are entitled to elect to recover from Sharktech statutory damages

 for its violations of 17 U.S.C. § 1202.

           256.   Plaintiffs are further entitled to costs and reasonable attorneys’ fees.

                             XI. SEVENTH CLAIM FOR RELIEF
                      (Negligent Misrepresentation against Sharktech)

           257.   Plaintiffs re-allege and incorporate by reference the allegations contained

 in each of the foregoing paragraphs.

           258.   Defendant Sharktech states in the Whois records of ARIN that it is the

 proper abuse contact for certain IP addresses.

           259.   Defendant Sharktech’s statement that it is the proper abuse contact for said

 certain IP addresses is false because Sharktech has allocated or reassigned said IP

 addresses to subscribers that have their own end users.

           260.   Defendant Sharktech knew that its statement in the Whois records that it is
                                             46
 20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 47 of 52




 the proper abuse contact for said certain IP addresses was false when it updated the

 Whois records.

           261.   Defendant Sharktech knows that its statement in the Whois records of ARIN

 that it is the proper abuse contact for said certain IP addresses is false, but it purposefully

 fails to update the Whois records.

           262.   Defendant Sharktech fails to exercise reasonable care or competence in

 publishing and maintaining the information in the Whois records. Indeed, Sharktech is

 obligated per its registration agreement with ARIN to update the Whois records when it

 assigns or reallocates IP addresses to its subscribers.

           263.   Plaintiffs relied on Sharktech’s misrepresentations when determining the

 proper abuse contact for sending notices of infringement at the certain IP addresses.

           264.   Plaintiffs had a right to rely on Sharktech’s misrepresentations in the Whois

 records.

           265.   Sharktech knew that rightsowner including Plaintiffs were relying on

 Sharktech’s misrepresentations when determining the proper abuse contact for sending

 notices of infringement at the certain IP addresses.

           266.   Rights owners such as Plaintiffs are third party beneficiaries of Sharktech’s

 agreement with ARIN to properly update the Whois records so that they can promptly

 contact the responsible party to stop abuse.

           267.   Plaintiffs   have    suffered        damages   based    upon     Sharktech’s

 misrepresentations. Plaintiffs’ agents have been unable to promptly send notices to the

 appropriate party that could and would have taken actions to stop further infringements

                                                  47
 20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 48 of 52




 of their Works.

           268.   The acts and misrepresentations of Defendant Sharktech constitute

 negligent misrepresentation. Such conduct was the cause of Plaintiffs’ damages, and

 Plaintiffs have incurred damage as a result of Sharktech’s misrepresentations.

                              XII. EIGHTH CLAIM FOR RELIEF
                      (Fraudulent Misrepresentation against Sharktech)

           269.   Plaintiffs re-allege and incorporate by reference the allegations contained

 in each of the foregoing paragraphs.

           270.   Defendant Sharktech falsely states in the Whois records that it is the proper

 abuse contact for said certain IP addresses.            In contradiction to this statement,

 Sharktech’s officer Tim Timrawi now states that “Sharktech does not operate or control

 the infrastructure that it provides to its customers – the customer do…When Sharktech

 receives [notices]…there is nothing Sharktech can do…” Declaration of Tim Timrawi

 [Doc. #17-1]. Sharktech further states it “…do[es] not have…control rights over the

 hosting or transmission of infringing works, or the ability to dictate…their customers”,

 “lacks the legal right or ability to supervise or control customers’ activities,” and that it is

 “…at least three steps removed from any act…”. Defendants’ Motion to Dismiss [Doc.

 #18] at pgs. 16-18.

           271.   Plaintiffs had a right to rely on Sharktech’s misrepresentations in the Whois

 records. Indeed, Sharktech is obligated per its registration agreement with ARIN to

 update the Whois records.

           272.   Plaintiffs     have   suffered   damages      based     upon      Sharktech’s

 misrepresentations.           Plaintiffs’ agents have been unable to send notices to the
                                                   48
 20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 49 of 52




 appropriate party that could have and would have taken actions to stop further

 infringements of their Works.

           273.   The acts and misrepresentations of Defendant Sharktech constitute fraud

 and fraudulent misrepresentation. Such conduct was the cause of Plaintiffs’ damages,

 and Plaintiffs have incurred damage as a result of Sharktech’s fraudulent acts and

 representations.

                                    PRAYER FOR RELIEF

           WHEREFORE, the Plaintiffs respectfully request that this Court:

           (A) enter permanent injunctions enjoining Defendants PIA and DOES 1-5 from

 committing DMCA violations and infringing and contributing to infringements of the

 Plaintiffs’ copyrighted Works;

           (B) enter permanent injunctions ordering Defendants PIA and DOES 1-5 to stop

 interfering with standard technical measures by deleting end user log information;

           (C) enter permanent injunctions enjoining Defendant Sharktech from continuing to

 contribute to infringements of the Plaintiffs’ copyrighted Works and ordering Sharktech to

 update the Whois records of ARIN for all IP addresses it reassigns or reallocates to VPN

 subscribers;

           (D) order Defendant Sharktech to adopt a policy that provides for the prompt

 suspension of subscribers for which it receives more than three unique notices of

 infringements of copyright protected Works and/or DMCA violations unless within 72

 hours unless said subscriber makes a counter notification;

           (E) order Defendants to block subscribers and end users from accessing notorious

                                              49
 20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 50 of 52




 piracy websites of foreign origin including those listed in the annual trade report of

 Notorious Foreign Markets published by the United States Government such as (a) YTS;

 (b) Piratebay; (c) Rarbg; (d) 1337x; and (e) Popcorntime on networks under their control

 to prevent further pirating of Plaintiffs’ Works;

           (F) award the Plaintiffs their actual damages from the copyright infringements and

 Defendants’ profits in such amount as may be found; alternatively, at Plaintiffs’ election,

 for statutory damages pursuant to 17 U.S.C. § 504(a) and (c);

           (G) award the Plaintiffs actual damages from the DMCA violations and Defendants’

 profits in such amount as may be found; or, in the alternative, at Plaintiffs’ election, for

 statutory damages per DMCA violation pursuant to 17 U.S.C. § 1203(c) for violations of

 17 U.S.C. § 1202;

           (H) award the Plaintiffs actual and punitive damages for Defendant Sharktech’s

 negligent misrepresentations and/or fraudulent misrepresentations;

           (I) award the Plaintiffs their reasonable attorneys’ fees and costs pursuant to 17

 U.S.C. § 505 and/or 17 U.S.C. § 1203(b)(5); and

           (J) grant the Plaintiffs any and all other and further relief that this Court deems just

 and proper.

           The Plaintiffs hereby demand a trial by jury on all issues properly triable by jury.

 DATED: Kailua-Kona, Hawaii, Aug. 1, 2021.

 /s/ Kerry S. Culpepper
 Kerry S. Culpepper
 CULPEPPER IP, LLLC
 75-170 Hualalai Road, Suite B204
 Kailua-Kona, Hawaii 96740
 Telephone: (808) 464-4047
                                                 50
 20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 51 of 52




 Facsimile: (202) 204-5181
 E-Mail:       kculpepper@culpepperip.com
 Attorney for Plaintiffs




                                        51
 20-023W
Case 1:21-cv-01261-SKC Document 27 Filed 08/01/21 USDC Colorado Page 52 of 52




                                   CERTIFICATE OF SERVICE


           I hereby certify that on the date below I electronically filed the foregoing with

 the Clerk of Court using the CM/ECF system which will send notification of such filing to

 the following e-mail addresses:

 Andrea M. LaFrance          alafrance@bhfs.com, kmeade@bhfs.com, pchesson@bhfs.com

 Airina Lynn Rodrigues        arodrigues@bhfs.com, kmeade@bhfs.com

 Laura B. Langberg         llangberg@bhfs.com, kmeade@bhfs.com


           DATED: Kailua-Kona, Hawaii, August 1, 2021.



                                       CULPEPPER IP, LLLC


                                       /s/ Kerry S. Culpepper
                                       Kerry S. Culpepper
                                       Attorney for Plaintiffs




                                                 52
 20-023W
